Citation Nr: 1518937	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-36 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for service-connected bronchitis/chronic obstructive pulmonary disease (COPD), rated as 10 percent disabling prior to December 28, 2010, 30 percent disabling from that date, and as 60 percent disabling from September 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in Detroit, Michigan that denied an increase in a 10 percent rating for service-connected bronchitis.

In a January 2014 rating decision, the RO granted a higher 30 percent rating for service-connected bronchitis/COPD, effective December 28, 2010, and a 60 percent rating effective September 26, 2012.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2010 VA Form 9 (substantive appeal), the Veteran indicated that he wanted a hearing before a Veterans Law Judge (VLJ) of the Board.  In October 2011, he stated that he wanted a videoconference hearing before a VLJ.  Such a hearing was scheduled in March 2015, but the Veteran failed to report for such hearing.  In March 2015, the Veteran's representative stated that VA's notice to the Veteran of this scheduled hearing was mailed to an incorrect address, and therefore requested that this case be remanded for a Board videoconference hearing.  His representative also asked that the notice of the hearing be mailed to his current address.

The Veteran is entitled to this videoconference hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2014).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing at the next available opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  Ensure that the notice is mailed to the Veteran's current mailing address.

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


